14‐1786 (L)
Central Hudson Gas & Electric Corp. v. FERC


                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT

                                        _________________

                                        August Term, 2014

                                  Argued: September 12, 2014
                                    Decided: April 2, 2015

        Docket Nos. 14‐1786 (L), 14‐1830 (Con), 14‐2130 (Con), 14‐2248 (Con)
                                _________________

  CENTRAL HUDSON GAS & ELECTRIC CORP., PEOPLE OF THE STATE OF NEW YORK,
   PUBLIC SERVICE COMMISSION OF THE STATE OF NEW YORK, NEW YORK POWER
 AUTHORITY, NEW YORK STATE ELECTRIC AND GAS CORPORATION, ROCHESTER GAS
                       AND ELECTRIC CORPORATION, 


                                              Petitioners,

                                                   v.

                        FEDERAL ENERGY REGULATORY COMMISSION,
                                                    
                                              Respondent,

   ENTERGY NUCLEAR POWER MARKETING, LLC, NRG POWER MARKETING LLC,
  GENON ENERGY MANAGEMENT, LLC, ARTHUR KILL POWER LLC, ASTORIA GAS
TURBINE POWER LLC, DUNKIRK POWER LLC, NRG BOWLINE LLC, HUNTLEY POWER
  LLC, OSWEGO HARBOR POWER LLC, INDEPENDENT POWER PRODUCERS OF NEW
                          YORK, INC. (IPPNY), 

                                              Intervenors.

                                                   1
                               ______________________

Before:       LIVINGSTON and DRONEY, Circuit Judges; NATHAN, District Judge.*

      Petitioners  challenge  four  orders  of  the  Federal  Energy  Regulatory
Commission approving the New York Independent System Operator’s creation of
a new capacity zone and ordering the implementation of a demand curve for that
capacity  zone.    Petitioners  argue  that  the  orders  are  arbitrary  and  capricious,
unsupported by substantial evidence, and will result in rates that are not just and
reasonable.  We disagree and therefore deny the petitions for review.  



                                          RAYMOND B. WUSLICH, Winston & Strawn
                                          LLP, Washington, DC, for Petitioners Central
                                          Hudson Gas & Electric Corp., New York Power
                                          Authority, New York State Electric and Gas
                                          Corporation, and Rochester Gas and Electric
                                          Corporation.

                                          Paul Colbert, Associate General Counsel‐
                                          Regulatory Affairs, Central Hudson Gas &
                                          Electric Corp., Poughkeepsie, NY, for
                                          Petitioner Central Hudson Gas & Electric
                                          Corp.

                                          Glenn D. Haake, Principal Attorney, New
                                          York Power Authority, Albany, NY, for
                                          Petitioner New York Power Authority.

                                          R. Scott Mahoney, General Counsel,
                                          Iberdrola USA, Inc., Binghamton, NY, for


       *
        The Honorable Alison J. Nathan, of the United States District Court for the Southern
District of New York, sitting by designation.

                                             2
Petitioners New York State Electric and Gas
Corporation, and Rochester Gas and Electric
Corporation.

JONATHAN D. FEINBERG , Solicitor, Public
Service Commission of the State of New
York (Kimberly A. Harriman, General
Counsel, John C. Graham, Assistant
Counsel, and Nelli Doroshkin, Assistant
Counsel, on the brief), for Petitioners Public
Service Commission of the State of New York
and People of the State of New York.  

ROBERT H. SOLOMON, Solicitor, Federal
Energy Regulatory Commission,
Washington DC (David L. Morenoff, Acting
General Counsel, Lisa B. Luftig and Karin
L. Larson, Attorneys, on the brief), for
Respondent Federal Energy Regulatory
Commission.

JOHN S. MOOT, Skadden, Arps, Slate,
Meagher & Flom LLP, Washington, DC
(Karis Anne Gong, on the brief), for
Intervenor Entergy Nuclear Power Marketing,
LLC.

David B. Johnson, Read and Laniado, LLP,
Albany, NY, for Intervenor Independent
Power Producers of New York, Inc.

Victoria L. Smith, Stinson Leonard Street
LLP, Kansas City, MO (Abraham Silverman
and Cortney Madea, NRG Energy, Inc.,
Princeton, NJ, on the brief), for Intervenors

  3
                                      NRG Power Marketing LLC, GenOn Energy
                                      Management, LLC, Arthur Kill Power LLC,
                                      Astoria Gas Turbine Power LLC, Dunkirk
                                      Power LLC, NRG Bowline LLC, Huntley
                                      Power LLC, and Oswego Harbor Power LLC.

                      __________________________________

DEBRA ANN LIVINGSTON, Circuit Judge:

      In this appeal, two groups of Petitioners challenge four orders issued in 2013

and 2014 by the Federal Energy Regulatory Commission (“FERC”).  The challenged

orders  approved  a  proposal  by  the  New  York  Independent  System  Operator

(“NYISO”) to create a new wholesale electric power “capacity zone” comprising

certain areas of Southeastern New York, including the lower Hudson Valley (the

“Lower Hudson Valley Zone”).  The orders represent the culmination of a multi‐

year process during which NYISO, at FERC’s direction, sought to identify areas of

New York in which customers received power from suppliers located on the other

side of a “transmission constraint” in the electrical grid.  Because of the way New

York’s capacity markets work (as we explain later in this opinion), NYISO concluded

that the financial incentives for capacity resources in the transmission‐constrained

area that became the Lower Hudson Valley Zone were inadequate, jeopardizing the

reliability of the grid for customers there.  FERC’s approval of the Lower Hudson

                                         4
Valley Zone, along with a new “demand curve” that NYISO uses to set capacity

prices for the zone, was designed to address this potential reliability problem by

providing more accurate price signals to in‐zone resources.  For customers in the

new zone, however, the creation of the new zone was expected to result in higher

prices.  

       The first group of Petitioners in this case comprises Central Hudson Gas &

Electric  Corp.,  New  York  Power  Authority,  New  York  State  Electric  and  Gas

Corporation, and Rochester Gas and Electric Corporation (“Utility Petitioners”).  The

second group comprises the People of the State of New York and the New York

Public Service Commission (“NYPSC”) (“New York Petitioners”).  The essence of

Petitioners’ claims is that FERC failed adequately to justify the new, higher prices

expected to result from the creation of the Lower Hudson Valley Zone, particularly

without a “phase‐in” of the new zone and its demand curve to soften the impact. 

Accordingly,  Petitioners  claim  that  the  challenged  orders  are  arbitrary  and

capricious, are unsupported by substantial evidence, and disregard FERC’s statutory

mandate to ensure that rates are “just and reasonable.”  16 U.S.C. § 824d(a).  For the

reasons set forth below, we disagree, and we therefore deny the petitions for review.




                                          5
                                      BACKGROUND

       Due to the technical nature of the FERC orders that we are called on to review,

we first discuss the characteristics of the capacity market in New York, as well as the

history behind NYISO’s proposal to create the new Lower Hudson Valley Zone,

before describing the challenged orders.

       A. New York’s Capacity Market for Wholesale Electric Power

       In some regions of the United States, including New York, certain functions

involving  the  coordination,  control,  and  operation  of  the  wholesale  electric

transmission grid and markets for wholesale electric power are administered by

organizations  known  as  Regional  Transmission  Organizations  (“RTOs”)  or

Independent System Operators (“ISOs”).  Around the turn of this century, FERC

formally encouraged the formation of these organizations through several orders

that  restructured  wholesale  transmission  and  energy  markets.    See  Promoting

Wholesale Competition Through Open Access Non‐Discriminatory Transmission Servs. by

Pub. Utils.; Recovery of Stranded Costs by Pub. Utils. & Transmitting Utils., Order No.

888, F.E.R.C. Stats & Regs. ¶ 31,036 (1996), order on reh’g, Order No. 888‐A, F.E.R.C.

Stats & Regs. ¶ 31,048 (1997), order on reh’g, Order 888‐B, 81 F.E.R.C. ¶ 61,248 (1997),

order  on  reh’g,  Order  No.  888‐C,  82  F.E.R.C.  ¶  61,046  (1998),  aff’d  in  relevant  part,

                                                6
Transmission Access Policy Study Grp. v. FERC, 225 F.3d 667 (D.C. Cir. 2000), aff’d sub

nom. New York v. FERC, 535 U.S. 1 (2002); Regional Transmission Orgs., Order No.

2000, F.E.R.C. Stats. & Regs. ¶ 31,089 (1999), on reh’g, Order No. 2000‐A, F.E.R.C.

Stats.  &  Regs.  ¶  31,092  (2000)  (codified  at  18  C.F.R.  §  35.34).    As  part  of  their

administration  of  these  markets,  RTOs  and  ISOs  must,  pursuant  to  the  Federal

Power  Act  (“FPA”),  obtain  FERC’s  approval  of  proposed  rules  and  regulations

affecting rates for the sale of electric energy, and FERC must ensure that these rules

and regulations are “just and reasonable” and result in “just and reasonable” rates. 

16 U.S.C. § 824d.  While many RTOs and ISOs in the country have authority over

areas whose boundaries cross state lines, New York has its own ISO (i.e., NYISO),

which  is  responsible  for  the  reliable  operation  of  New  York’s  high‐voltage

transmission grid and administers bulk power markets in New York.

       One function that NYISO performs is administering a “capacity market” for

wholesale electric power.  Installed capacity is “the amount of electricity that [a]

producer can supply at a given time.”  Simon v. KeySpan Corp., 694 F.3d 196, 199 (2d

Cir. 2012); see also Conn. Dep’t of Pub. Util. Control v. FERC, 569 F.3d 477, 479 (D.C.

Cir.  2009)  (“‘Capacity’  is  not  electricity  itself  but  the  ability  to  produce  it  when

necessary.”).  Capacity markets are a tool that some RTOs and ISOs use to help

                                               7
ensure that there is a reliable and adequate supply of electric power.  In a capacity

market, suppliers sell a commitment to produce electric energy if called upon to do

so during a specified future time period, rather than electric energy itself.  NYISO’s

capacity market is implemented chiefly through monthly mandatory spot auctions,

which are conducted a short time in advance of the month for which capacity is

being supplied.  See NYISO Market Administration and Control Area Services Tariff

[hereinafter “NYISO Services Tariff”] §§ 5.13.3, 5.14.1.  

      NYISO’s capacity market is divided into “capacity zones.”  Prior to the orders

at issue here, the capacity market was divided into three different capacity zones:

the Long Island Capacity Zone (covering Nassau and Suffolk Counties), the New

York City Capacity Zone (covering all of New York City), and the New York Control

Area (covering the entire state, including both the Long Island Capacity Zone and

the New York City Capacity Zone).  While the amount of capacity supply in each

zone  is  determined  by  market  actors,  the  demand  for  capacity  in  each  zone  is

administratively determined by NYISO.  The administratively determined demand

for a given region is known as that region’s demand curve.  The point at which the

supply curve intersects with the administratively determined demand curve is the

market clearing price.  All suppliers whose bids “clear” the market are paid the

                                           8
clearing price, regardless of the price of each specific supply bid.  Explaining the

method  by  which  NYISO  sets  the  demand  curve  for  each  region  requires  some

additional background on the way in which reliability is regulated in New York.  

      While  NYISO  administers  New  York’s  capacity  market,  reliability  is  also

regulated by a separate entity, the New York State Reliability Council (“NYSRC”). 

NYSRC periodically calculates a figure called the installed reserve margin, which is

an amount of power that must be procured for New York as a whole in addition to

the  amount  needed  for  peak  customer  demand.    It  sets  this  margin  at  a  level

necessary to prevent a loss of load event—i.e., a system failure—from occurring, on

average, more than once every ten years.   Keyspan‐Ravenswood, 474 F.3d at 806‐07. 

The installed reserve margin for New York is currently 18 percent of the amount of

energy needed for peak consumer demand. 

      To  achieve  the  installed  reserve  margin  set  by  NYSRC,  NYISO  sets  an

installed  capacity  requirement  for  New  York,  which  is  the  specific  amount  of

megawatts necessary to meet peak demand plus the installed reserve margin.  For

transmission‐constrained regions within New York, NYISO sets location‐specific

installed capacity requirements.  NYISO also determines the net cost of new entry

for each capacity zone.  This number is calculated to equal the cost of constructing

                                           9
a  new  “peaking”  plant—i.e.,  a  plant  that  runs  only  during  times  of  peak

demand—in the zone, minus such a plant’s revenues from energy and ancillary

services. 

       These  figures—installed  capacity  and  net  cost  of  new  entry—help  NYISO

determine the demand curve for each capacity zone: the demand curve is designed

to  procure,  over  time,  an  amount  of  capacity  equal  to  the  installed  capacity

requirement for each zone at a price equal to the net cost of new entry for that zone. 

See  Centralized  Capacity  Mkt.  Design  Elements,  F.E.R.C.  Docket  No.  AD13‐7‐000,

Commission Staff Report, at 7 (Aug. 23, 2013) (explaining that capacity markets are

designed to achieve the planning reserve margin at a price equal to the net cost of

new  entry);  NYISO  Services  Tariff  §  5.14.1.2;  see  also  J.A.  2782  (describing  the

demand curves in New York’s capacity zones).  Once every three years, NYISO sets

separate demand curves for each region for each of the following three years.  N.Y.

Indep. Sys. Operator, Inc., 143 F.E.R.C. ¶ 61,217 at P 2 (2013); see J.A. 1479.

       For  each  capacity  zone  except  the  New  York  Control  Area,  NYISO  also

requires a certain amount of capacity (the exact amount is different for each zone)

to  be  supplied  from  resources  located  within  the  zone.    These  requirements  are

called locational minimum installed capacity requirements (“LCRs”).  The logic is

                                            10
that LCRs must be set for certain capacity zones because even if the overall grid

would otherwise have adequate reserves, a particular zone may risk a blackout if

those reserves cannot reach the zone due to a transmission constraint.  

       NYISO’s capacity market was originally created after FERC ordered NYISO

to develop a proposal to implement a capacity market in 1999.  See Cent. Hudson Gas

& Elec. Corp., 88 F.E.R.C. ¶ 61,138 at 61,393 (1999).  FERC subsequently approved

major elements of NYISO’s capacity market design, see N.Y. Indep. Sys. Operator, Inc.,

108 F.E.R.C. ¶ 61,309 (2004), including its use of an administratively determined

downward‐sloping demand curve, see N.Y. Indep. Sys. Operator, Inc., 103 F.E.R.C. ¶

61,201 (2003).  While New York’s capacity market has historically been divided into

the Long Island Zone, New York City Zone, and New York Control Area, in 2009

FERC ordered “NYISO [to] work with stakeholders to address dynamic changes to

the New York Control Area that may warrant the creation of additional capacity

zones  within  the  NYISO  market.”    N.Y.  Indep.  Sys.  Operator,  Inc.,  127  F.E.R.C.  ¶

61,318  at  P  53  (2009).    FERC  stated  that  “[t]he  establishment  of  criteria  for  the

addition of zones will facilitate their development and allow market participants to

assess the effect on their interconnected projects.”  Id.




                                              11
       B. The New Zone Criteria Orders

       In January 2011, NYISO submitted a filing addressing the creation of new

capacity zones in compliance with FERC’s 2009 Order.  N.Y. Indep. Sys. Operator, Inc.,

F.E.R.C. Docket No. ER04‐449, Compliance Filing (Jan. 4, 2011).  NYISO proposed

two pass/fail criteria for determining whether or not to create a new capacity zone. 

See N.Y. Indep. Sys. Operator, Inc., 136 F.E.R.C. ¶ 61,165 at PP 5‐6 (2011) (“New Zone

Criteria  Order”).    The  first  criterion  NYISO  proposed  was  a  “highway  capacity

deliverability  test,”  which  was  designed  to  assess  whether  transmission  into  a

potential new zone was constrained.  Id. at P 5.  A transmission “highway” is a bulk

electric  transmission  facility.1    A  highway  transmission  constraint  occurs  when

electric power cannot be transmitted from where it is generated to where it is needed

due  to  congestion  on  a  transmission  highway.    The  second  criterion  was  a

“reliability criterion,” which would assess the reliability of the bulk transmission

network  in  the  potential  new  zone  by  simulating  whether  certain  contingency

scenarios would result in a deficiency of energy resources in the zone.  Id. at P 6.  

NYISO proposed that once it identified a new capacity zone based on these criteria,



       1
           NYISO defines a “Highway” as any 115 kV or higher transmission facility. Id. at P 5
n.8.

                                                12
it would engage in further analysis of the implications of the new capacity zone on

reliability and energy costs for customers in the zone.  Id. at P 7.

       FERC addressed NYISO’s January 2011 filing in its New Zone Criteria Order. 

FERC  ruled  that  NYISO’s  specific  methodology  for  the  highway  capacity

deliverability test was flawed.  Id. at P 52.  Accordingly, it ordered NYISO to conduct

a  test  for  detecting  the  presence  of  transmission  constraints  using  a  different

methodology, and to file proposed tariff changes incorporating the as‐modified test. 

Id.  at  P  52‐58.    FERC  later  clarified  the  methodology  of  this  test  in  an  order  on

clarification.  See N.Y. Indep. Sys. Operator, Inc., 137 F.E.R.C. ¶ 61,229 (2011) (“New

Zone Criteria Order on Clarification”).  

       In  the  New  Zone  Criteria  Order,  FERC  also  rejected  NYISO’s  proposed

reliability criterion, finding that it “may improperly result in a new capacity zone

not being created when one is necessary.”  New Zone Criteria Order at P 60.  If the

highway  capacity  deliverability  test  were  satisfied  on  the  basis  of  an  identified

transmission  constraint,  but  a  new  zone  was  not  created  because  the  reliability

criterion was not satisfied, an energy resource could enter bids in a zone’s capacity

auction  even  though  the  transmission  constraint  would  prevent  the  energy

generated by that resource from reaching customers in the constrained area of the

                                               13
zone.  Id.  In that event, FERC reasoned, “price signals sent to the constrained and

unconstrained areas would not accurately signal the relative needs for and values

of capacity in the two areas of the broad zone.”  Id. 

      Some commenters in the New Zone Criteria proceedings suggested that, in

addition to setting forth a method for creating new capacity zones, FERC should also

require NYISO to provide a process for the elimination of capacity zones.  Id. at

PP 16, 70.  FERC, however, declined to do so.  Id. at P 70.

      In accordance with FERC’s New Zone Criteria Order and New Zone Criteria

Order on Clarification, NYISO made a compliance filing proposing tariff changes

to  implement  the  criterion  for  creating  new  zones  based  on  the  transmission

constraint test.  See N.Y. Indep. Sys. Operator, Inc., 140 F.E.R.C. ¶ 61,160 at PP 14‐18

(2012) (“New Zone Criteria Compliance Order”).  NYISO proposed starting the new

capacity zone process by conducting a study in which it would apply the FERC‐

approved “highway” test for identifying transmission constraints.  Id. at P 9.  If the

study identified such a constraint, NYISO would then identify the boundary for a

new capacity zone.  Id. at P 39.  NYISO also stated that any new capacity zone would

require a new LCR.  Id. at P 14.  NYISO proposed that it would determine the LCR

for  a  new  capacity  zone  no  later  than  March  1  of  each  year  in  which  it

                                          14
administratively determines demand curves for its capacity zones.  Id. at P 16.  FERC

approved NYISO’s filing.  Id. at P 1.

       C. The Orders Under Review

       Applying the New Zone Criteria Orders, NYISO proposed the creation of the

Lower Hudson Valley Zone and a demand curve for the new zone.  In response,

FERC issued the four orders that are the subject of this appeal.  In one pair of orders,

it approved the creation of the new Lower Hudson Valley Zone, see N.Y. Indep. Sys.

Operator, Inc., 144 F.E.R.C. ¶ 61,126 (2013) (“Zone Order”), on reh’g, N.Y. Indep. Sys.

Operator,  Inc.,  147  F.E.R.C.  ¶  61,152  (2014)  (“Zone  Rehearing  Order”).    And  in  a

second pair of orders, it approved the establishment of a new demand curve for the

Lower Hudson Valley Zone.  N.Y. Indep. Sys. Operator, Inc., 146 F.E.R.C. ¶ 61,043

(2014) (“Demand Curve Order”), on reh’g, N.Y. Indep. Sys. Operator, Inc., 147 F.E.R.C.

¶ 61,148 (2014) (“Demand Curve Rehearing Order”).  

              1. Zone Orders

       NYISO filed its tariff revisions to establish the Lower Hudson Valley Zone on

April 30, 2013.  Along with its tariff revisions, NYISO provided a report laying out

the results of its study, which showed that the transmission highway providing

power  from  certain  NYISO  “load  zones”  in  Upstate  New  York  into  load  zones

                                             15
downstate  was  constrained.    NYISO’s  filing  accordingly  proposed  creating  the

Lower Hudson Valley Zone, and laid out the timing and sequence of steps required

to do so.   

       NYISO set the boundaries for the Lower Hudson Valley Zone to encompass

all of the NYISO load zones located to the south of the constrained transmission

interface, except for Load Zone K, which covers Nassau County and Suffolk County

in Long Island.  Load Zone J, comprising New York City, would be part of the new

Lower Hudson Valley Zone, but it would also continue to be its own capacity zone,

with a separate LCR and demand curve.  NYISO’s filing did not include provisions

to govern the potential future elimination of the Lower Hudson Valley Zone.  Nor

did NYISO’s tariff provisions provide for a phase‐in of the new zone.   

       NYISO proposed that the demand curve for the Lower Hudson Valley Zone

would be filed on November 30, 2013, and would become effective May 1, 2014.  In

the Zone Order, FERC accepted all of NYISO’s proposed tariff revisions creating the

new Lower Hudson Valley Zone.  Zone Order at P 1.  FERC rejected protestors’

contentions  that  the  new  zone’s  boundary  was  not  just  and  reasonable.    It  also

concluded  that  it  was  unnecessary  for  NYISO  to  propose  a  mechanism  for

eliminating the Lower Hudson Valley Zone upon the elimination of the transmission


                                            16
constraint on which the zone was premised, and declined to require a phase‐in of

the new zone.  Various parties petitioned for rehearing of the Zone Order and FERC

denied  rehearing  on  all  the  issues  which  are  now  subject  to  appeal.2    See  Zone

Rehearing Order at PP 1, 13‐20, 27, 44‐45. 

       2. Demand Curve Orders

       In accordance with FERC’s Zone Order, NYISO filed tariff revisions proposing

a new demand curve for the Lower Hudson Valley Zone on November 27, 2013.  

Unlike its tariff filing in the Zone proceeding, NYISO’s proposed tariff revisions

included  provisions  that  would  phase  in  the  demand  curve  for  the  new  Lower

Hudson Valley Zone to help soften the impact of the higher capacity prices that were

likely to result from the new zone’s creation.  NYISO’s proposed phase‐in calculated

the demand curve for the first year of operation of the Lower Hudson Valley Zone

using a reference value for the cost of a new peaking plant of only 76.06 percent of

what it otherwise would be, and calculated the demand curve for the second year

of operation using a value of 88.03 percent of what it otherwise would be.  FERC

accepted NYISO’s tariff filing but rejected its phase‐in proposal.  Demand Curve



       2
       FERC did grant rehearing on one narrow issue regarding market mitigation
measures, but that is not being appealed here.  See Zone Rehearing Order at PP 33‐37.

                                            17
Order at P 165.  FERC later denied rehearing of its Demand Curve Order on the

same day that it issued its Zone Rehearing Order.  Demand Curve Rehearing Order

at P 1.

          D. Petitions for Review

          In this appeal, Petitioners argue that the Zone Order, Zone Rehearing Order,

Demand Curve Order and Demand Curve Rehearing Order are not supported by

reasoned  decisionmaking  and  substantial  evidence.    They  make  five  principal

arguments against FERC’s orders: (1) FERC did not adequately justify its conclusion

that consumers would benefit from the creation of the new Lower Hudson Valley

Zone and the implementation of its associated demand curve; (2) FERC failed to

adequately support its conclusion that implementing the new zone without a phase‐

in of its demand curve would result in just and reasonable rates; (3) in creating the

new zone, FERC improperly ignored evidence regarding New York’s transmission

upgrade initiatives; (4) FERC improperly failed to set forth criteria for the potential

elimination of the Lower Hudson Valley Zone after the transmission constraint no

longer exists; and (5) FERC did not demonstrate that the increases in rates arising

from the new zone would “reflect to some degree the costs actually caused by the

customer who must pay them.”  Midwest ISO Transmission Owners v. FERC, 373 F.3d

                                           18
1361, 1368 (D.C. Cir. 2004) (quoting KN Energy, Inc. v. FERC, 968 F.2d 1295, 1300

(D.C. Cir. 1992)).

      The orders under review are defended not only by FERC, but also by two sets

of  intervenors:  Entergy  Nuclear  Power  Marketing,  LLC  (“Entergy”)  and

Independent Power Producers of New York, Inc. (together, “Joint Intervenors”), and

a group of subsidiaries of NRG Energy, Inc. (“NRG”).3  

                                   DISCUSSION

      A. Jurisdiction

      Before  turning  to  the  merits  of  Petitioners’  arguments,  we  address  Joint

Intervenors’ contention that we lack jurisdiction over New York Petitioners’ petition

for review.  

      The FPA requires an aggrieved party to seek rehearing of a FERC order by the

Commission  itself  before  the  party  may  obtain  judicial  review  of  that  order. 

Specifically, the statute provides that no entity may bring a proceeding to review

any FERC order “unless such entity shall have made application to the Commission

for a rehearing thereon.”  16 U.S.C. § 825l(a).  It also provides that a party must file


      3
       These companies are NRG Power Marketing LLC; GenOn Energy Management,
LLC; Arthur Kill Power LLC; Astoria Gas Turbine Power LLC; Dunkirk Power LLC; NRG
Bowline LLC; Huntley Power, LLC; and Oswego Harbor Power LLC.  

                                          19
a petition for review in an appropriate federal Court of Appeals within 60 days after

“the order of the Commission upon the application for rehearing,” and that “[n]o

objection to the order of the Commission shall be considered by [a] court unless such

objection  shall  have  been  urged  before  the  Commission  in  the  application  for

rehearing  unless  there  is  reasonable  ground  for  failure  so  to  do.”    Id.  §  825l(b). 

Under these provisions, courts are barred from considering a party’s objections if the

objection either (1) amounts to collateral attack on an earlier FERC order, see Pac. Gas

& Elec. Co. v. FERC, 533 F.3d 820, 824‐25 (D.C. Cir. 2008), or (2) was not specifically

raised by the party in a petition for rehearing (provided that there is no reasonable

ground for its failure to do so), see Save Our Sebasticook v. FERC, 431 F.3d 379, 381

(D.C. Cir. 2005). 

       Joint Intervenors argue that we lack jurisdiction over New York Petitioners’

objections  to  the  Zone  Order  because  those  objections  amount  to  impermissible

collateral attacks on the New Zone Criteria Orders and (with one exception) have

been waived by virtue of New York Petitioners’ failure to preserve them in a petition

for rehearing.  The D.C. Circuit has long held that the bars erected by the FPA’s

mandatory‐rehearing provisions are jurisdictional in nature, see Pac. Gas & Elec. Co.,

533 F.3d at 825; Save Our Sebasticook, 431 F.3d at 381, and we will assume that the

                                              20
D.C.  Circuit  is  correct.    Accordingly,  we  will  consider  ourselves  obligated  to

evaluate Joint Intervenors’ collateral‐attack and waiver arguments before turning to

the merits of Petitioners’ objections.  See Steel Co. v. Citizens for a Better Env’t, 523 U.S.

83, 93‐95 (1998).  

              1. Collateral Attack

       Joint  Intervenors  contend  that  by  authorizing  the  creation  of  the  Lower

Hudson Valley Zone in the Zone Orders, FERC merely evaluated NYISO’s proposal

against requirements that had already been imposed by the previously issued New

Zone Criteria Orders.  In other words, it was the New Zone Criteria Orders (and not

the Zone Orders) that required NYISO to use the “highway” deliverability test for

determining the necessity of establishing a new zone; in the Zone Orders, FERC

merely approved NYISO’s application of that test and the resulting creation of the

Lower Hudson Valley Zone.  On this basis, Joint Intervenors claim that New York

Petitioners’ challenges to the creation of the Lower Hudson Valley Zone—which

New  York  Petitioners  frame  as  challenges  to  the  Zone  Orders—are  actually

impermissible collateral attacks on the New Zone Criteria Orders.  We disagree.

       When a petitioner’s objection is aimed not at the order purportedly under

review but instead at an earlier FERC order, it is barred as a collateral attack on the

                                             21
earlier  order  unless  (1)  the  objection  attacks  FERC’s  constitutional  or  statutory

authority, (2) FERC has ”effectively reopened” the earlier order, or (3) the earlier

order failed to place parties on notice of what would be required.  Sacramento Mun.

Util.  Dist.  v.  FERC,  428  F.3d  294,  298‐99  (D.C.  Cir.  2005).    Contrary  to  Joint

Intervenors’  argument,  New  York  Petitioners’  objections—with  one  possible

exception described below—are aimed at the Zone Orders themselves, and not at the

New Zone Criteria Orders.  

       In cases where the D.C. Circuit has held that a petitioner’s challenge is an

impermissible collateral attack on a prior FERC order, the challenge has involved a

significantly more direct attack on the prior order than do the bulk of New York

Petitioners’ objections here.  In Sacramento, for example, a municipal utility district

asserted  a  right  of  first  refusal  for  long‐term  firm  transmission  service  when  its

transmission contract with certain utilities was set to expire.  428 F. 3d at 295, 298. 

The utilities demurred, and the district filed a complaint with FERC.  Id.  Earlier,

however,  FERC  had  ordered  entities  to  take  transmission  service  under  the

California ISO’s tariff after their long‐term transmission contracts expired; in doing

so, it “explicitly approved the absence” of a right‐of‐first‐refusal provision in that

tariff.  Id. at 297.  Accordingly, the district’s challenge was effectively a direct attack

                                             22
on the earlier FERC order that approved the California ISO’s tariff, so it could not

be raised in a later proceeding.  Id. at 298‐99.  In Pacific Gas & Electric Co. v. FERC,

also  cited  by  Joint  Intervenors,  the  petitioner  challenged  orders  requiring  the

California ISO, and not the petitioner, to conduct interconnection studies for new

resources.  533 F.3d 820, 824 (D.C. Cir. 2008).  But a prior order had made clear that

the “ISO conducts all studies” in a region with an ISO, and the relevant area was

plainly  in  the  California  ISO’s  jurisdiction.    Id.  at  825.    In  both  cases,  then,  the

petitioner’s challenge was squarely foreclosed by the prior order and therefore could

not succeed except by undermining the prior order.

       Here, by contrast, New York Petitioners’ objections (again, with one possible

exception) do not attack the general principles set forth in the New Zone Criteria

Orders.    Instead,  they  concern  the  specific  application  of  those  principles  to  the

creation of the Lower Hudson Valley Zone—an application that FERC could not

have opined on in the New Zone Criteria Orders.  It may be true that New York

Petitioners would prefer FERC to have approved, in the New Zone Criteria Orders,

criteria other than the “highway” criterion that it ultimately settled on—for example,

ones based on system reliability or consumer economic impacts.  But New York

Petitioners are not challenging FERC’s adoption of the “highway” criterion, nor do

                                                23
their arguments necessarily call the adoption of that criterion into question.  Instead,

they  argue  that  the  creation  of  the  Lower  Hudson  Valley  Zone  will,  under  the

circumstances,  result  in  unjust  and  unreasonable  rates,  and  that  the  challenged

FERC orders are arbitrary and capricious.  When the New Zone Criteria Orders were

issued, it was clear that, while NYISO would have to file for the creation of a new

zone if the test prescribed by the New Zone Criteria Orders were satisfied, FERC

would still have to approve the new zone pursuant to its statutory obligation to

ensure  that  rates  and  the  rules  and  regulations  affecting  them  are  “just  and

reasonable.”  16 U.S.C. § 824d(a), (c).  New York Petitioners’ arguments that FERC

has not adequately made such a demonstration therefore do not constitute collateral

attacks on the New Zone Criteria Orders. 

       This point can also be understood as an application of the “notice” exception

to the prohibition on collateral attacks.4  See Sacramento Mun. Util. Dist., 428 F.3d at

299.    In  applying  this  exception,  the  D.C.  Circuit  has  said  that  an  objection  is  a

collateral  attack  on  an  earlier  order  “only  if  a  reasonable  firm  in  [petitioners’]

       4
         Indeed, while some D.C. Circuit authority suggests that a failure to put parties on
adequate notice opens an exception to the prohibition on collateral attacks, see Sacramento
Mun. Util. Dist., 428 F.3d at 299, other cases suggest that the question whether adequate
notice has been given is the same as whether the petitioner’s argument ranks as a collateral
attack in the first place, see Dynegy Midwest Generation, Inc. v. FERC, 633 F.3d 1122, 1126
(D.C. Cir. 2011); S. Co. Servs., Inc. v. FERC, 416 F.3d 39, 44‐45 (D.C. Cir. 2005).

                                               24
position would have perceived a very substantial risk that the [order] meant what

the Commission now says it meant.”  Dynegy Midwest Generation, Inc. v. FERC, 633

F.3d 1122, 1126 (D.C. Cir. 2011) (alterations in original) (quoting S. Co. Servs., Inc. v.

FERC, 416 F.3d 39, 45 (D.C. Cir. 2005)) (internal quotation mark omitted).  The New

Zone  Criteria  Orders  would  have  put  New  York  Petitioners  on  notice  only  that

NYISO  would  have  to  file  for  the  creation  of  a  new  zone  upon  finding  a

transmission constraint under the test prescribed by those orders—not that the new

zone would have the boundaries of the Lower Hudson Valley Zone, nor that FERC

would necessarily approve the creation of the Lower Hudson Valley Zone for the

reasons that it did.  In other words, while Joint Intervenors may be correct that New

York Petitioners cannot “claim that [they] lacked adequate ‘notice’ that the New

Zone Criteria Orders would control the creation of the Lower Hudson Valley Zone,”

Joint  Intervenors’  Br.  at  25,  they  also  had  no  way  of  knowing  that  those  orders

would be applied to these specific facts in this specific manner.  

       Indeed, Joint Intervenors never suggest that FERC’s approval of the creation

of the Lower Hudson Valley Zone was a foregone conclusion under the New Zone

Criteria  Orders.    FERC  itself  apparently  thought  that  it  was  not;  hence  its

explanation, in the Zone Order, of why NYISO’s proposed creation of the Lower

                                             25
Hudson Valley Zone not only was consistent with and required by NYISO’s tariff

(as modified by the New Zone Criteria Orders), but also would not result in unjust

and unreasonable rates.  See Zone Order at PP 20‐22, 24‐25.  Put simply, the fact that

FERC approved a general process does not suggest an advance determination that

applying that process to all potential factual situations would necessarily fulfill its

statutory  obligation  to  ensure  just  and  reasonable  rates.    Because  New  York

Petitioners’  challenges  are  aimed  primarily  at  FERC’s  just‐and‐reasonable  rate

determination, and not at the test imposed by the New Zone Criteria Orders, they

are not barred as impermissible collateral attacks on those prior orders.

      The one argument advanced by New York Petitioners that might amount to

a collateral attack on the New Zone Criteria Orders is their argument that FERC

should have required NYISO to put in place criteria for the elimination of the Lower

Hudson Valley Zone at the same time that the zone was created.  In its first New

Zone Criteria Order, FERC explicitly declined to require a process for eliminating

zones even as it set up the process for new zone creation.  See New Zone Criteria

Order at P 70 (“[W]e will not expand our compliance directive to require NYISO to

define  criteria  regarding  the  potential  elimination  of  capacity  zones  as  some

commentators  have  suggested.”).    Thus,  New  York  Petitioners’  argument  that

                                          26
“FERC unreasonably declined to establish criteria for eliminating the new zone in

the event the transmission constraint is relieved,” N.Y. Pet’rs’ Br. at 26, is directly at

odds with the conclusion reached in that prior order.  There may be a distinction

between the need for zone elimination procedures in this particular case and the

need  for  such  procedures  in  general,  given  that  New  York  Petitioners  supplied

evidence  that  New  York’s  transmission  upgrade  initiatives  might  eliminate  the

transmission constraint necessitating the Lower Hudson Valley Zone.  We need not

decide whether this distinction is relevant, however, because FERC has “effectively

reopened” the issue.  Sacramento Mun. Util. Dist., 428 F.3d at 299.

      An agency reopens an issue decided in a previous order—and thus lifts the

bar  against  challenging  that  decision  in  a  subsequent  proceeding—when  “in

responding to comments the agency uses language that shows that it did in fact

reconsider an issue.”  Pub. Citizen v. Nuclear Regulatory Comm’n, 901 F.2d 147, 150

(D.C. Cir. 1990).  Here, FERC reopened the issue of zone elimination in the Zone

Order by articulating a different rationale than the one it relied on in the New Zone

Criteria Order.  

      In the New Zone Criteria Order, FERC justified its decision not to require

criteria for eliminating new zones based in part on the logic that “[t]he impact of the

                                           27
failure  to  create  a  zone  where  one  is  needed  is  much  more  significant  than  the

impact of a failure to eliminate an existing unneeded zone because an unneeded

zone should not experience price separation from the neighboring zones.”  New

Zone Criteria Order at P 70.  But in the Zone Order, FERC suggested that its prior

reasoning was incorrect, indicating that “price separation may well continue after

the constraint leading to a new capacity zone disappears.”  Zone Order at P 83. 

FERC went on to conclude that criteria for eliminating the Lower Hudson Valley

Zone were nevertheless unnecessary because any such price separation would be an

“appropriate” reflection of a zone’s relative cost of entry and therefore necessary to

attract “adequate resources” to be located within the zone.  Id.  It also relied on new

record  evidence—an  affidavit  submitted  by  NYISO’s  Dr.  David  B.  Patton—in

support  of  its  conclusion.    Id.  &  n.91.    FERC’s  revised,  and  newly  supported,

explanation for its decision not to require zone elimination criteria shows that the

agency “did in fact reconsider” the issue of zone elimination in the Zone Order, and

that New York Petitioners’ arguments on that subject are not barred by the FPA’s

prohibition on collateral attacks.  Pub. Citizen, 901 F.2d at 150. 




                                            28
              2. Failure to Preserve on Rehearing

       Joint Intervenors also argue that New York Petitioners waived their challenges

to  the  Zone  Orders—with  the  exception  of  the  argument  that  New  York

transmission  initiatives  made  the  creation  of  the  Lower  Hudson  Valley  Zone

unnecessary—by failing to raise them in a petition for rehearing.  FPA’s requirement

that  a  party  must  raise  its  objections  in  a  petition  for  rehearing  “enables  the

Commission to correct its own errors, which might obviate judicial review, or to

explain why in its expert judgment the party’s objection is not well taken, which

facilitates judicial review.”  Save Our Sebasticook, 431 F.3d at 381; see also ASARCO,

Inc. v. FERC, 777 F.2d 764, 774‐75 (D.C. Cir. 1985) (examining the Natural Gas Act’s

identical mandatory‐rehearing provision).  Thus, to preserve an objection for judicial

review, a party must raise it in a request for FERC rehearing “with ‘specificity.’” 

Allegheny Power v. FERC, 437 F.3d 1215, 1220 (D.C. Cir. 2006) (quoting Wisc. Power

& Light Co. v. FERC, 363 F.3d 453, 460 (D.C. Cir. 2004)).  

       Joint Intervenors point to two objections in particular that they claim New

York Petitioners did not preserve: (1) that FERC failed to quantify consumer price

impacts  and  (2)  that  the  creation  of  the  Lower  Hudson  Valley  Zone  was  not

necessary to maintain reliability.  We agree that that New York Petitioners failed to

                                            29
raise  the  first  of  these  objections  with  sufficient  specificity  in  their  petitions  for

rehearing.  

       In its request for rehearing of the Zone Order, the NYPSC objected to FERC’s

conclusion that the benefits of creating the Lower Hudson Valley Zone justified the

zone’s costs.  In essence, the NYPSC argued that FERC had identified only long‐term

benefits from the creation of the Lower Hudson Valley Zone, because even assuming

that  the  zone’s  creation  would  eventually  “incent  new  generation”  there,  those

resources  would  not  materialize  for  several  years—particularly  in  light  of  state

regulatory  initiatives  that  (the  NYPSC  argued)  would  alleviate  the  transmission

constraint  identified  by  NYISO.    J.A.  1076.    Upon  the  creation  of  the  new  zone,

however, consumer rates would increase immediately, so FERC’s failure to identify

short‐term benefits of the new zone therefore suggested that the rate increases were

unjustified.    The  NYPSC  thus  urged  FERC  to  either  delay  or  phase  in  the  rate

increases associated with establishing the new zone.  But nowhere did it make the

specific argument that New York Petitioners do now—i.e., that FERC was obliged

to quantify the amount by which consumer rates would increase.  See N.Y. Pet’rs’ Br.

at 19 (“Despite FERC’s refusal to do so, the FPA requires that it quantify and review

the extent of the possible price impacts to ensure that they fall within a reasonable

                                               30
range of rates.”).  Nor did the NYPSC raise this argument in seeking rehearing of the

Demand Curve Order, when it also highlighted FERC’s failure to identify short‐term

benefits from the Lower Hudson Valley Zone in light of ongoing state initiatives,

and therefore urged FERC to have NYISO phase in the new zone’s demand curve. 

       We do not intend to suggest that a petitioner may never, in seeking judicial

review, supplement an argument raised in its request for rehearing by adding new

nuances or framing the argument in a slightly different way.  See, e.g., City of Oconto

Falls v. FERC, 204 F.3d 1154, 1162 n.5 (D.C. Cir. 2000).  But the NYPSC’s failure even

to mention to FERC that quantifying price impacts was required led FERC (quite

understandably) not to consider that question at all.  For us to address New York

Petitioners’ argument on the merits would therefore disserve the FPA’s purpose of

enabling  FERC  to  correct  any  error  in  its  initial  order  or  explain  why,  in  its

considered  judgment,  there  was  no  error.    Accordingly,  we  conclude  that  the

quantification argument has not been preserved for our consideration.  See Allegheny

Power, 437 F.3d at 1220 (finding that an objection had not been preserved where it

was not made specifically in the petitioner’s request for rehearing and did not elicit

a  response  from  FERC).    In  light  of  the  foregoing  discussion,  however,  we  also

conclude that New York Petitioners’ more general cost‐benefit argument—i.e., that

                                            31
FERC failed to identify non‐speculative short‐term benefits of creating the Lower

Hudson  Valley  Zone  that  would  justify  consumer  rate  increases—has  been

adequately preserved.

       Joint Intervenors also contend that New York Petitioners failed to preserve

their argument that FERC improperly relied on reliability concerns to justify the

creation of the Lower Hudson Valley Zone.  In its request for rehearing of the Zone

Order, the NYPSC raised reliability concerns only in connection with its argument

that FERC should establish criteria for NYISO to determine when the Lower Hudson

Valley Zone should be eliminated.  It pointed out that, in the Zone Order, FERC

justified  the  creation  of  the  new  zone  based  in  part  on  the  fact  that  reliability

concerns required locating a certain amount of generation within the zone itself, so

higher capacity prices would be justified based on the zone’s higher net cost of new

entry vis‐à‐vis other zones.  See Zone Order at P 26.  The NYPSC argued that the

“sustained price separation” contemplated by FERC was unjust, and asked FERC

to prescribe a process for the elimination of the new zone.  J.A. 1083.  In the Zone

Rehearing Order, however, FERC cited reliability concerns not only as a reason for

tolerating price separation, but also in response to the NYPSC’s separate argument

that the zone should be delayed or phased in: FERC claimed that the accurate price

                                              32
signals  created  by  the  new  zone  would  enhance  short‐term  reliability.    Zone

Rehearing Order at PP 13‐16.  Perhaps for this reason, New York Petitioners now

argue  that  FERC  improperly  cited  reliability  concerns  to  justify  the  immediate

creation of the new zone—and not just to justify its refusal to require elimination

criteria. 

       New York Petitioners did not specifically argue on rehearing, as they do now,

that FERC’s decision to create the Lower Hudson Valley Zone was erroneous because

there was inadequate evidence of a reliability concern.  Under the circumstances,

however, this failure does not preclude us from addressing the merits of New York

Petitioners’  argument.    To  the  extent  that  there  is  error  in  FERC’s  reliance  on

reliability  concerns  to  justify  the  immediate  establishment  of  the  new  zone—as

opposed  to  a  delay  or  a  phase‐in—New  York  Petitioners  specifically  argued  on

rehearing that the new zone should be delayed or phased in, so the adequacy of

FERC’s reasoning in rejecting that argument is properly before us.  Similarly, to the

extent that FERC cited reliability concerns in deciding not to establish elimination

criteria for the new zone, that decision also was objected to on reconsideration, see




                                            33
J.A.  1080‐83,  so  we  may  examine  the  adequacy  of  FERC’s  explanation  on  that

subject, too—including its reliance on reliability concerns.5  

       B. Whether the Challenged Orders Are Lawful

       We review final FERC orders under the Administrative Procedure Act, which

requires an order to be set aside if it is “arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law.”  Green Island Power Auth. v. FERC, 577 F.3d

148,  158  (2d  Cir.  2009)  (quoting  5  U.S.C.  §  706(2)(A))  (internal  quotation  marks

omitted).  An order ranks as arbitrary and capricious if “the agency relied on factors

which  Congress  has  not  intended  it  to  consider,  entirely  failed  to  consider  an

important aspect of the problem, offered an explanation for its decision that runs

counter to the evidence before the agency, or is so implausible that it could not be

ascribed to a difference in view or the product of agency expertise.”  Id. (quoting

LaFleur  v.  Whitman,  300  F.3d  256,  267  (2d  Cir.  2002))  (internal  quotation  marks

omitted).    FERC  “must  examine  the  relevant  data  and  articulate  a  satisfactory


       5
            Joint  Intervenors  implicitly  suggest  that  the  elimination  criteria  argument  is
unpreserved by claiming that New York Petitioners’ single preserved argument concerns
FERC’s refusal to take ongoing New York transmission initiatives into account.  As noted
in  the  text, however, the elimination  criteria  argument  was  raised  on  rehearing and  is
therefore  properly  before  us:  New  York  Petitioners  devoted  an  entire  section  of  their
rehearing  request  to  the  argument  that  FERC  erred  in  not  requiring  criteria  for  the
elimination of the Lower Hudson Valley Zone.  See J.A. 1080‐83.

                                                34
explanation for its action[s] including a ‘rational connection between the facts found

and the choice[s] made.’”  Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co.,

463 U.S. 29, 43 (1983) (quoting Burlington Truck Lines v. United States, 371 U.S. 156,

168 (1962)).  

       FERC’s  decisions  must  also  be  supported  by  substantial  evidence.    See

Rochester Gas & Elec. Corp. v. Fed. Power Comm’n, 344 F.2d 594, 596 (2d Cir. 1965). 

This  requires  the  record  to  contain  “more  than  a  scintilla  but  less  than  a

preponderance”  of  evidence  in  support  of  FERC’s  determination,    such  that  “a

reasonable  mind  might  accept  [the  evidence]  as  adequate  to  support  [FERC’s]

conclusion.”  Miller v. United Welfare Fund, 72 F.3d 1066, 1072 (2d Cir. 1995) (quoting

Sandoval v. Aetna Life & Cas. Ins. Co., 967 F.2d 377, 382 (10th Cir. 1992)) (internal

quotation mark omitted) .  Under the FPA’s judicial review provision, however,

“FERC’s findings of fact, ‘if supported by substantial evidence, shall be conclusive.’” 

Green Island Power Auth., 577 F.3d at 158 (quoting 16 U.S.C. § 825l(b)). 

       “[W]e afford great deference to [FERC] in its rate decisions.”  Morgan Stanley

Capital Grp. Inc. v. Pub. Util. Dist. No. 1, 554 U.S. 527, 532 (2008).  We also agree with

the D.C. Circuit that “[b]ecause issues of rate design are fairly technical and, insofar

as  they  are  not  technical,  involve  policy  judgments  that  lie  at  the  core  of  the

                                             35
regulatory  mission,  our  review  of  whether  a  particular  rate  design  is  just  and

reasonable is highly deferential.”  Sithe/Independence Power Partners, L.P. v. FERC, 165

F.3d 944, 948 (D.C. Cir. 1999) (brackets and internal quotation marks omitted).  

              1. Zone Creation

       Petitioners contend that FERC did not adequately support its conclusion that

the creation of the new Lower Hudson Valley Zone justified the costs imposed by

the zone—i.e., its conclusion that the creation of the new zone would ultimately

result in just and reasonable rates.  We disagree.  FERC adequately supported its

decision to approve the creation of the Lower Hudson Valley Zone by relying on

economic theory.  

       The D.C. Circuit has held that FERC may permissibly rely on economic theory

alone to support its conclusions so long as it has applied the relevant economic

principles in a reasonable manner and adequately explained its reasoning.  See, e.g.,

Sacramento Mun. Util. Dist. v. FERC, 616 F.3d 520, 531 (D.C. Cir. 2010) (holding that

FERC appropriately made findings based on “‘generic factual predictions’ derived

from  economic  research  and  theory  .  .  .  given  that  it  explained  and  applied  the

relevant economic principles in a reasonable manner” (quoting Transmission Access

Policy Study Grp. v. FERC, 225 F.3d 667, 688 (D.C. Cir. 2000))); Wis. Pub. Power Inc. v.

                                             36
FERC, 493 F.3d 239, 260‐61 (D.C. Cir. 2007) (holding that FERC’s prediction that a

given  formula  for  allowing  electricity  suppliers  to  recover  fixed  costs  in  setting

prices would “provide an efficient incentive to invest” was a “reasonable predictive

judgment that warrants judicial deference”); Associated Gas Distribs. v. FERC, 824

F.2d 981, 1008 (D.C. Cir. 1987) (stating that courts should not set aside an agency’s

“reliance on generic factual predictions merely because they are typically studied in

the field called economics”).  We agree, and we will therefore consider whether

FERC reasonably applied sound economic principles and articulated an adequate

explanation for how those principles justified its conclusion.  

       As  FERC  explained  in  the  New  Zone  Criteria  Order,  the  “highway”

deliverability test pursuant to which NYISO determined that the Lower Hudson

Valley Zone should be created is designed to address reliability concerns that arise

due to transmission constraints between different areas of an existing zone.  Because

NYISO’s  capacity  auctions  are  zone‐wide,  capacity  resources  that  bid  to  supply

capacity for a given zone can be located anywhere in the zone.  If a transmission

constraint exists, “the capacity auction for that zone may accept more capacity in the

unconstrained  area  than  can  be  delivered  to  the  constrained  area.”    New  Zone

Criteria  Order  at  P  56.    Capacity  in  the  unconstrained  area  may  even  “displace

                                             37
capacity  located  in  the  constrained  area,”  id.  at  P  56,  if,  for  example,  the  cost  of

supplying capacity is lower in the unconstrained area and resources in that area

therefore  provide  lower  bids  at  auction,  see  Zone  Rehearing  Order  at  PP  15‐16. 

Under those circumstances, the amount of capacity that is actually deliverable to the

constrained area might be “less than the amount needed for reliability.”  New Zone

Criteria Order at P 56.  Moreover, failing to pay resources located in the constrained

area for their capacity could lead to insufficient capacity supply in the constrained

area, jeopardizing long‐term reliability.  To put it in simple terms, NYISO’s auctions

award capacity payments to the resources who supply capacity at the lowest cost,

and  if  those  payments  are  going  only  to  cheaper  upstate  resources  that  may  be

unable to actually deliver power to downstate consumers, then downstate resources

who can deliver power to those consumers might not stay in business.  By providing

for the creation of a new zone in a way that accounts for transmission constraints,

FERC  sought  to  ensure  that  capacity  prices  in  the  constrained  area  would  “be

allowed to rise above prices in the unconstrained area, thereby providing stronger

incentives to attract and retain capacity needed to meet reliability objectives in the

constrained area.”  Id. at P 57. 




                                                38
      After  NYISO  applied  the  deliverability  test  prescribed  by  the  New  Zone

Criteria Orders and sought FERC’s approval to create the Lower Hudson Valley

Zone in the Zone proceeding, FERC reaffirmed the economic basis for its conclusion

that  the  new  zone  would  lead  to  just  and  reasonable  rates  by  generating  more

accurate price signals.  See Zone Order at P 24 (“The results of NYISO’s application

of the . . . Deliverability test demonstrate that a significant transmission constraint

currently exists into NYISO’s proposed new capacity zone.  Any resulting higher

capacity prices in the new capacity zone will help to encourage the development of

new generation and/or transmission capacity to help alleviate the constraint.  Such

price changes promote efficient decisions and are not unreasonable.”).  Indeed, in

its request for rehearing in the Zone proceeding, the NYPSC recognized the validity

of FERC’s economic reasoning, conceding that “creating [the Lower Hudson Valley

Zone] could have long‐term reliability benefits” and “may eventually incent new

generation in that location.”  J.A. 1076.  

      We conclude that FERC articulated sound economic principles supporting the

creation of the Lower Hudson Valley Zone and satisfactorily explained how those

principles  justified  its  conclusion.    Accordingly,  FERC’s  determination  that  the

creation of the new zone would lead to just and reasonable rates was adequately

                                              39
supported, and was not arbitrary and capricious.

      New York Petitioners’ arguments to the contrary are not persuasive.  New

York Petitioners claim that the long‐term benefits that FERC claims will follow from

the accurate price signals generated by the new zone “are merely predictions.”  N.Y.

Pet’rs’ Br. at 22.  Quoting the D.C. Circuit’s decision in Electricity Consumers Resource

Council v. FERC, they contend that “mere reliance on an economic theory cannot

substitute for substantial record evidence and the articulation of a rational basis for

[FERC’s] decision.”  747 F.2d 1511, 1514 (D.C. Cir. 1984).  But the D.C. Circuit has

since clarified (repeatedly) that FERC’s economic argument in Electricity Consumers

was unavailing not because reliance on economic theory alone is never permissible,

but because the court there “was persuaded that the Commission had ‘inexplicably

distorted’ the theory that it claimed to apply.”  Associated Gas. Distribs., 824 F.2d at

1008 (quoting Elec. Consumers, 747 F.2d at 1514); see also Sacramento Mun. Util. Dist.,

616 F.3d at 531 (“Neither Electric [sic] Consumers nor any other case law prevents the

Commission from making findings based on generic factual predictions derived

from  economic  research  and  theory.”)  (internal  quotation  marks  and  citation

omitted).  Here, as we have explained, FERC has not distorted economic theory in




                                           40
reasoning that the creation of the Lower Hudson Valley Zone will ensure accurate

price signals and thereby alleviate the risk of reliability problems in the long run.

      Petitioners also argue that FERC failed to consider the new zone’s impact on

consumer rates.  FERC’s orders, however, show that it did consider the new zone’s

impact on consumer rates.  See, e.g., Zone Rehearing Order at P 17 (“The reality is

that, in the short run, consumers may pay more but doing so is necessary to provide

the appropriate price signals to incent developers to build or restore capacity and

address a long‐standing problem. . . . The Commission hopes to emphasize that

decision‐making  based  only  on  avoiding  price  increase  in  the  short‐term  could

threaten reliability and price stability in the long‐term.”).  FERC also explained that

rates in the Lower Hudson Valley Zone would be likely to decrease over time “[a]s

more capacity locates in the new capacity zone.”  Id.  (And, as we have explained,

New York Petitioners failed to preserve their argument that FERC was required to

quantify consumer benefits.)

      “[T]he FPA has multiple purposes in addition to preventing excessive rates,

including  protecting  against  inadequate  service  and  promoting  the  orderly

development of plentiful supplies of electricity.”  Consol. Edison Co. of N.Y., Inc. v.

FERC, 510 F.3d 333, 342 (D.C. Cir. 2007) (citations and internal quotation marks

                                          41
omitted).  In determining whether rates are just and reasonable, FERC is charged

with balancing these competing interests, see, e.g., New Eng. Power Generators Ass’n, 

v. FERC, 757 F.3d 283, 298 (D.C. Cir. 2014), and we are not persuaded that there is

anything unreasonable in FERC’s conclusion that higher prices were necessary to

ensure reliability by generating accurate price signals in the long run. 

             2. Phase‐In

      Apart from challenging FERC’s balancing of higher consumer costs against

the long‐term benefits of generating more accurate price signals, Petitioners also

object to FERC’s decision to reject a phase‐in of the Lower Hudson Valley Zone and

the rate increases portended by the new zone’s demand curve.  This issue arose in

both  the  Zone  proceeding  and  the  Demand  Curve  proceeding.    In  the  Zone

proceeding, NYISO’s proposal did not call for a phase‐in of the new zone, but a

group of New York Transmission Owners (including Utility Petitioners) protested

that the zone should be phased in to soften the impact of rate increases.  See Zone

Order at P 28.  In the Demand Curve proceeding, NYISO proposed to phase in the

demand curve for the new zone by discounting the demand curve to 76.06 percent

of the cost of new entry in the first year and 88.03 percent in the second year, and

Petitioners  urged  FERC  to  adopt  this  aspect  of  NYISO’s  proposal.    See  Demand

                                          42
Curve Order at PP 141‐47, 155‐56.  In both proceedings, FERC rejected the phase‐in,

explaining that “a phase‐in would delay the capacity market’s ability to send more

efficient investment price signals to attract and maintain sufficient capacity to meet

local demand.”  Demand Curve Order at P 164; see also Zone Order at P 31; Zone

Rehearing Order at PP 13‐20; Demand Curve Rehearing Order at P 59‐65. 

      FERC rejected Petitioners’ arguments that the years‐long timeframe for the

construction of new capacity resources in the Lower Hudson Valley Zone implied

that short‐term increases in capacity prices would be irrelevant to FERC’s goal of

maintaining  adequate  capacity  supply  in  the  new  zone.    FERC  explained  that

accurate price signals would not only create the proper long‐term incentives for

building  new  capacity  resources,  but  would  also  affect  “shorter  term  supply

responses, i.e., demand response and repowering options.”6  Demand Curve Order

at P 164; see also Zone Rehearing Order at P 20 (reiterating FERC’s finding that “a

phase‐in could adversely affect incentives to supply shorter term capacity responses,

such as demand response and repowering options.”).  Additionally, FERC asserted


      6
         Demand response is “reduction in the consumption of electric energy by
customers from their expected consumption in response to an increase in the price of
electric energy or to incentive payments designed to induce lower consumption of
electric energy.”  Elec. Power Supply Ass’n v. FERC, 753 F.3d 216, 220 (D.C. Cir. 2014)
(quoting 18 C.F.R. § 35.28(b)(4)) (internal quotation marks and emphasis omitted).

                                            43
that accurate short‐term prices would “guide efficient investment decisions to add

or retire capacity resources.” Demand Curve Order at P 162 (emphasis added); see

also Zone Rehearing Order at P 16 (warning that failure to create a new zone would

“encourage[] premature capacity retirements in the import‐constrained area because

of  the  area’s  inefficiently  low  prices”);  Demand  Curve  Rehearing  Order  at  P  61

(same).  Thus, in FERC’s view, an immediate increase in prices would, in fact, help

alleviate short‐term reliability concerns by properly incentivizing demand response

and repowering options and by discouraging early retirement of existing resources;

none of these sources of capacity would require years to come on line.

       Petitioners argue that FERC’s rejection of a phase‐in resulted in unjust and

unreasonable rates and was not supported by substantial evidence.7  They contend

that there was insufficient evidence of a short‐term reliability needs in the new zone,



       7
          FERC and Joint Intervenors assert that, because a phase‐in would require a
waiver of NYISO’s tariff, FERC acted within its discretion in denying the phase‐in. 
They argue that it was NYISO’s burden to show that a phase‐in of the demand curve
was just and reasonable.  Petitioners counter that FERC nevertheless maintained the
burden of showing that implementing the Lower Hudson Valley Zone without a phase‐
in would result in just and reasonable rates, and that FERC was therefore required to
show that implementing the full demand curve immediately would provide cost‐
justified benefits to consumers.  As explained in the text, we conclude that even if FERC
were required to show that implementing the Lower Hudson Valley Zone without the
phase‐in would result in just and reasonable rates, it has satisfied this burden.  Thus, we
do not decide whether FERC had such a burden. 

                                            44
and  they  accuse  FERC  of  failing  to  identify  short‐term  supply  responses  whose

decisions would actually be affected by higher short‐term prices.  

      In this context, Petitioners are arguably on stronger footing in suggesting that

FERC’s reliance on economic analysis alone is insufficient.  As we have discussed,

in describing the long‐term benefits of creating the Lower Hudson Valley Zone,

FERC persuasively explained why economic theory dictated that reliability concerns

are  likely  to  arise  in  a  transmission‐constrained  area  and  that  creating  a  new

demand curve for the constrained area would appropriately incentivize the supply

of capacity within that area on an aggregate level.  But in zeroing in on specific

categories of capacity suppliers that would respond to short‐term incentives and

mitigate short‐term reliability needs, FERC necessarily assumed that such suppliers

existed and would respond to higher prices, and that a short‐term reliability need

required an immediate response.  However, even accepting for the sake of argument

Petitioners’ position that FERC was required to point to evidence supporting its

factual  premises,  we  conclude,  for  the  following  reasons,  that  the  evidence  was

sufficient to justify FERC’s rejection of the phase‐in.  

      NYISO asserted, in its proposed tariff revisions in the Zone proceeding, that

the “reliability needs” that the new zone would address “are becoming increasingly


                                           45
significant.”  J.A. 129.  FERC pointed to this statement, as well the 2012 “State of the

Market” report cited by NYISO, in determining that a lack of accurate price signals

in  the  constrained  zone  was  already  leading  to  a  decrease  in  available  capacity

within the zone.  See Zone Order at P 35; see also Demand Curve Order at P 162

(declining to “reconsider” the Zone Order’s decision not to adopt a phase‐in).  The

2012 State of the Market Report supported FERC’s conclusion.  It suggested that the

new zone should have been created even sooner, and that the delay “has had several

consequences”—including  that  “[t]he  total  amount  of  unforced  capacity  sold  in

Zones G, H, and I has fallen by 1 GW (or 21 percent) since the summer of 2006.”  

Joint Intervenors’ App’x A‐74.  The report further suggested that “[s]ome of this

capacity may have been economic to remain in service or been maintained more

reliably if the . . . capacity zone had been implemented sooner.”  Id.  This evidence

of  negative  consequences  resulting  from  the  initial  delay  in  the  Lower  Hudson

Valley  Zone’s  implementation  supported  FERC’s  prediction  that  further  delay

would cause similar results.  

      There was also evidence supporting FERC’s prediction that further capacity

resource losses in the Lower Hudson Valley Zone not only would occur, but also




                                            46
would jeopardize short‐term reliability.8  An expert affidavit that FERC cited in the

Demand  Curve  Order  stated  that  “the  loss  of  any  of  .  .  .  three  large  generating

facilities  in  Zones  G‐I  would  likely  cause  immediate  and  significant  reliability

problems for the NYISO.”  J.A. 790; see Demand Curve Order at P 159.  Moreover,

in both of its orders on rehearing, FERC pointed to NYISO’s Summer 2014 Capacity

Assessment, which indicated that under extreme weather conditions, Southeast New

York would experience a capacity reserve shortage, and that NYISO might therefore

be  required  to  invoke  its  emergency  operating  procedures  to  ensure  sufficient

generation to meet Southeast New York’s needs.  Zone Rehearing Order at P 17 n.29;

Demand Curve Rehearing Order at P 62 n.49.  New York Petitioners claim that FERC

miscalculated the size of the potential shortage, but as Joint Intervenors point out,

a shortage of any magnitude would reasonably have provided cause for concern. 

FERC is owed deference in drawing conclusions from this report.  And although

FERC’s ordinary practice is not to consider new evidence on rehearing, see Exxon

       8
          NYISO’s  own  expert’s  statement  that  discounted  capacity  prices  “would  be
adequate to retain sufficient existing capacity to meet reliability needs,” J.A. 1625, does not
require us to reject FERC’s contrary conclusion.  See Wis. Valley Improvement Co. v. FERC,
236  F.3d  738,  746‐47  (D.C.  Cir.  2001)  (describing  “the  presence  of  disputing  expert
witnesses” as “a classic example of a factual dispute the resolution of which implicates
substantial agency expertise” (quoting Marsh v. Or. Natural Res. Council, 490 U.S. 360, 376
(1989)) (internal quotation marks omitted)).


                                              47
Corp.  v.  FERC,  114  F.3d  1252,  1260  n.12  (D.C.  Cir.  1997),  Petitioners  point  to  no

authority suggesting that FERC is prohibited from doing so when the evidence is in

the  record  already  or,  as  with  NYISO’s  Summer  2014  Capacity  Assessment,  is

publicly available.  See, e.g., Wis. Power & Light Co. v. FERC, 363 F.3d 453, 463 (D.C.

Cir. 2004) (approving consideration of “relevant, publicly available studies, which

need not have been introduced into the record”).  

       Furthermore,  there  was  evidence  in  the  record  suggesting  that  specific

resources would respond to the incentives created by immediate implementation of

the  Lower  Hudson  Valley  Zone’s  demand  curve.    In  the  Demand  Curve  Order,

FERC cited a submission from Entergy, which suggested that “a phase‐in that would

suppress  prices  for  a  two‐year  period  would  discourage  competitive  supply.” 

Demand Curve Order at P 164.  The cited portion of Entergy’s submission discussed

a specific generating facility called Bowline Unit 2, which NRG was considering

restoring in response to the creation of the Lower Hudson Valley Zone.  J.A. 1721‐23. 

NRG had indicated that it was far more likely to pursue this restoration if there were

no phase‐in of the demand curve for the new zone.9  (Contrary to Utility Petitioners’


       9
         The brief filed by NRG as an Intervenor in this appeal supports Entergy’s argument
before FERC that the restoration of Bowline Unit 2 was financially justified only upon
creation of the new zone.  

                                              48
argument,  this  evidence  was  not  newly  introduced  at  the  rehearing  stage.) 

Although Utility Petitioners challenge NRG’s suggestion that the phase‐in of the

demand curve would actually affect its investment decisions given that Bowline

Unit 2 would not be restored in time for, or eligible to participate in, 2014 capacity

auctions,  we  think  FERC  rationally  could  have  credited  NRG’s  and  Entergy’s

arguments,  which  were  supported  by  an  affidavit  from  Entergy’s  expert,  that  a

phase‐in  would  increase  perceived  regulatory  risk  and  therefore  reduce  the

likelihood of Bowline Unit 2’s being restored in the short term—regardless of when

the facility would actually be able to participate in capacity auctions.  See J.A. 1721‐

23.

      Finally,  New  York  Petitioners  also  suggest  that  FERC’s  concern  about

reliability cannot be squared with its rejection of a reliability criterion in the New

Zone  Criteria  Orders,  rendering  its  reasoning  arbitrary  and  capricious.    This

argument is a red herring.  As we have discussed, FERC made clear throughout both

of  the  proceedings  at  issue  that  the  “highway”  deliverability  criterion  that  it

instructed NYISO to apply in determining the need for a new zone was designed to

address  reliability  concerns  caused  by  transmission  constraints.    Accordingly,

FERC’s  reliance  on  reliability  concerns  in  rejecting  a  phase‐in  was  wholly

                                           49
appropriate.  

      Given  the  deference  that  FERC  is  owed  in  this  highly  technical  area,  we

conclude  that  its  economic  predictions  about  the  effects  of  immediately

implementing the Lower Hudson Valley Zone and its demand curve, combined with

the evidence described above suggesting that a phase‐in of the demand curve would

inhibit efforts to incentivize needed short‐term supply responses, were sufficient to

support its decision to reject the phase‐in of the new zone and its demand curve. 

Because FERC adequately justified higher prices by reference to specific offsetting

short‐term benefits, there is no basis for us to disturb FERC’s conclusion that the

higher rates generated by the immediate implementation of the new zone were just

and reasonable.

             3. State Transmission Upgrades

      We  also  reject  New  York  Petitioners’  argument  that  it  was  arbitrary  and

capricious  for  FERC  to  decide  to  proceed  with  establishing  the  Lower  Hudson

Valley Zone despite the NYPSC’s claims that New York’s planned transmission

upgrades would eliminate the transmission constraint on which the new zone was

premised.




                                          50
      FERC rationally considered and rejected evidence introduced by the NYPSC

regarding  New  York’s  planned  transmission  upgrades.    In  its  Zone  Rehearing

Order, FERC stated that it was “fully cognizant that the NYPSC has two proceedings

underway that may result in the construction of major transmission facilities during

the  2016‐2018  timeframe  [which]  could  alleviate  the  long‐standing  transmission

constraint.”  Zone Rehearing Order at P 18 (footnote omitted).  But it explained that,

“to date, no major new transmission facility has completed the certification review

process  required  under  Article  VII  of  the  New  York  State  Public  Service

Law”—which “sets forth the existing certification review process for citing major

utility transmission facilities in New York State”—and “there is no assurance that

any facilities would be completed during the 2016‐2018 time frame.”  Id. at P 18 & 

n.33.  Similarly, in the Demand Curve Rehearing Order, FERC explained that “there

is no assurance that any facilities would be completed during the 2016‐2018 time

frame.”  Demand Curve Rehearing Order at P 63.  And in the Zone Order, FERC

emphasized that “the transmission upgrades that the NYPSC expects to result from

its proceedings have not yet been built.”  Zone Order at P 23.  

      As discussed above, FERC approved the Lower Hudson Valley Zone in order

to ensure that the capacity market more accurately reflected true market conditions. 

                                         51
Because FERC explained that potential future transmission upgrades that might

alter those conditions were speculative, it rationally explained its decision to act

according to existing market conditions rather than speculative future conditions. 

              4. Zone Elimination

       Petitioners also claim that FERC should have required NYISO to establish a

process  for  the  elimination  of  the  new  Lower  Hudson  Valley  Zone  when  it

established  that  zone.    As  discussed,  FERC  now  concedes  that  price  separation

between the Lower Hudson Valley Zone and the remaining portions of the New

York Control Area may continue even if the transmission constraint justifying the

creation of the Lower Hudson Valley Zone is eliminated.  See Zone Order at P 83. 

But assuming arguendo that Petitioners are correct that such price separation would

lead  to  unjust  and  unreasonable  rates,  FERC  was  not  required  to  address  that

potential future concern in the orders under review.  

       In  its  Zone  Rehearing  Order,  FERC  explained  that  “any  new  rules  for

discontinuing  a  capacity  zone  must  apply  to  all  capacity  zones  and  not  just  the

recently‐approved new [Lower Hudson Valley Zone] and, therefore, should be the

subject of a separate proceeding that develops a record for establishing tariff criteria

and  procedures  for  eliminating  any  capacity  zone,  including  any  future  new

                                            52
capacity zone and not just the new [Lower Hudson Valley Zone] at issue here.” 

Zone Rehearing Order at P 45.   

       FERC “enjoys broad discretion in determining how best to handle related, yet

discrete, issues in terms of procedures.”  Mobil Oil Exploration & Producing Se., Inc.

v. United Distrib. Cos., 498 U.S. 211, 230 (1991) (citation omitted); see also Heckler v.

Chaney,  470  U.S.  821,  831‐32  (1985).    The  D.C.  Circuit  has  logically  applied  this

reasoning to the context of market rules adopted by FERC, holding that FERC may

appropriately address one market problem even if it potentially exacerbates another. 

See TC Ravenswood, LLC v. FERC, 705 F.3d 474, 478‐79 (D.C. Cir. 2013) (holding that

FERC  could  adopt  rules  regarding  supply‐side  market  power  without

simultaneously addressing buy‐side market power).  We agree with this reasoning. 

FERC  can  address  the  current  problem  it  has  diagnosed—i.e.,  that  rates  do  not

reflect true market conditions because a transmission constraint prevents capacity

from reaching the Lower Hudson Valley Zone—without simultaneously addressing

problems that may result from changed market conditions.  FERC’s argument that

a mechanism for eliminating unneeded zones should be consistent across zones, and

that such a rule should not be dealt with in this proceeding because it implicates

other parties, is reasonable.  See Zone Rehearing Order at P 45.  Further, FERC has

                                             53
instructed  NYISO  to  work  with  stakeholders  to  address  the  issue  of  zone

elimination.  Id.  

       Although  the  D.C.  Circuit  has  held  that  FERC  abuses  its  discretion  in

addressing related yet discrete issues where “its manner of proceeding significantly

prejudices a party or unreasonably delays a resolution,” La. Pub. Serv. Comm’n v.

FERC,  482  F.3d  510,  521  (D.C.  Cir.  2007),  FERC  has  not  significantly  prejudiced

Petitioners  in  this  case.    New  York  Petitioners  concede  that  even  if  New  York’s

planned transmission upgrades are completed as scheduled, they will not all be

complete until 2018, leaving FERC time to address the potential issue created by

elimination  of  the  transmission  constraint  in  another  proceeding.    However,

significant prejudice does not occur where the harm caused to a party is speculative. 

See id.  In the event that the transmission constraint on which the Lower Hudson

Valley Zone is based is eliminated and FERC has not yet established a process for

zone elimination, Petitioners are free to file a complaint under Section 206 of the

Federal  Power  Act,  16  U.S.C.  §  824e,  challenging  NYISO’s  tariff  as  unjust  and

unreasonable.  




                                            54
             5. Cost Causation

      The  final  issue  we  must  address  is  Utility  Petitioners’  argument  that  the

Lower  Hudson  Valley  Zone  unfairly  apportions  charges  arising  from  the

transmission constraint on which NYISO premised the creation of the new zone. 

Rates approved by FERC must “reflect to some degree the costs actually caused by

the customer who must pay them.”  Black Oak Energy, LLC v. FERC, 725 F.3d 230, 237

(D.C. Cir. 2013) (quoting E. Ky. Power Coop., Inc. v. FERC, 489 F.3d 1299, 1303 (D.C.

Cir. 2007) (internal quotation mark omitted)).  Utility Petitioners contend that the

Lower Hudson Valley Zone unfairly apportions capacity charges because NYISO’s

calculation of the LCR for the new zone is flawed, causing some customers in the

Lower Hudson Valley Zone to pay more than their share of capacity charges.  Utility

Petitioners made this argument to FERC in a protest in FERC’s Zone proceeding,

and raised it again in their request for rehearing of the Zone Order.    

      However, FERC explained in the Zone Order that NYISO’s calculation of the

Lower Hudson Valley Zone’s LCR was outside the scope of the Zone proceeding

because the new zone’s LCR “is not used to determine whether a new capacity zone

should be created or to establish the new capacity zone boundary; it is used solely

for establishing an [installed capacity] Demand Curve for the new capacity zone.” 

                                           55
Zone Order at P 66; see also Zone Rehearing Order at P 27.  FERC explained that the

Zone  proceeding,  as  opposed  to  the  parallel  Demand  Curve  proceeding,  was

“narrowly focused on determining whether NYISO followed its tariff in determining

that a new capacity zone should be created.”  Zone Order at P 66; see also Zone

Rehearing Order at P 27.  

      It is true that NYISO discussed the LCR for the Lower Hudson Valley Zone

in its tariff filing in the Zone proceeding, providing an affidavit in which its experts

explained  how  the  LCR  for  the  Lower  Hudson  Valley  Zone  was  calculated  and

specifying that under their planned method of calculation, the resulting LCR for the

new zone would be 88 percent.  J.A. 561‐62.  But NYISO also specifically noted that

its filing would only briefly address the LCR determination for the Lower Hudson

Valley  Zone  because—as  FERC  explained  in  addressing  Utility  Petitioners’

protest—LCRs “are used solely for establishing revised [installed capacity] Demand

Curves.”  J.A. 127 (internal quotation mark omitted).  NYISO’s filing thus stated that

“[t]he actual [LCR] that will be used to administer  market rules for the [Lower

Hudson Valley Zone] will be established in the same manner as, and concurrent

with,  the  LCRs  for  existing”  capacity  zones,  and  that  the  Lower  Hudson  Valley

Zone’s LCR would therefore be an element of NYISO’s filing in the Demand Curve

                                           56
proceeding.  J.A. 127 & n.17; see Zone Order at P 64 & n.67.

       Given  FERC’s  broad  discretion  to  address  related  issues  in  discrete

proceedings, see TC Ravenswood, 705 F.3d at 478‐79, it was permissible for FERC to

determine that the method by which the LCR was calculated was outside the scope

of  the  Zone  proceeding  because  it  would  be  addressed  in  the  Demand  Curve

proceeding.  Utility Petitioners argue that FERC was required to review the LCR in

the Zone proceeding because it had the burden of showing that the creation of the

new zone would result in just and reasonable rates.  While it was clear, however,

that the Zone proceeding’s authorization of the Lower Hudson Valley Zone would

result in new rates for that zone, FERC explained that in the Zone proceeding, it only

had to show that the creation of the new zone—and not the LCR for the zone—was

just and reasonable; the specific LCR that would actually affect the apportionment

of  rates  among  different  zones’  customers  would  be  used  only  to  construct  the

demand  curve,  and  not  to  set  up  the  zone  itself.    See  Zone  Order  at  P  66;  Zone

Rehearing Order at P 27.  Whether the demand curve for the Lower Hudson Valley

Zone was just and reasonable (and whether the rates imposed on the new zone

complied with cost‐causation principles) would be addressed in the Demand Curve

proceeding.  

                                              57
      As we have noted, FERC was not free to “slice and dice issues to the prejudice

of a party.”  TC Ravenswood, 705 F.3d at 478; see La. Pub. Serv. Comm’n, 482 F.3d at

521.  But we are not persuaded by Utility Petitioners’ arguments that FERC abused

its discretion here.  Utility Petitioners claim that FERC’s failure to address the LCR

in its Zone proceeding was contrary to the New Zone Criteria Compliance Order’s

guarantee that the LCR for the new zone would be reviewable.  But while the New

Zone Criteria Compliance Order did state that NYISO’s tariff provides for review

and  comment  of  an  LCR  for  a  new  zone,  it  did  not  imply  that  this  review  and

comment could not take place in a proceeding separate from the one in which the

creation of the new zone was evaluated.   See New Zone Criteria Compliance Order

at P 50.  Thus, FERC did not contradict this order by specifying that the LCR would

be reviewed in the Demand Curve proceeding rather than the Zone proceeding. 

Nor were Utility Petitioners prejudiced: FERC stated on August 13, 2013 (in the

Zone  Order)  that  it  would  address  the  new  zone’s  LCR  in  the  Demand  Curve

proceeding, and NYISO did not file its proposal in the Demand Curve proceeding

until November 29, 2013.

      Utility Petitioners also suggest that the Demand Curve proceeding was not

the appropriate venue for challenging NYISO’s LCR calculation because NYISO

                                            58
failed  to  submit  any  evidence  in  that  proceeding  explaining  how  the  LCR  was

calculated.  NYISO, however, specifically stated in its Zone proceeding filing that

the LCR for the Lower Hudson Valley Zone would be part of its Demand Curve

proceeding  filing,  and  indeed,  its  latter  filing  included  proposed  LCRs  for  each

capacity zone calculated as set forth in its tariff.  FERC also acknowledged in its

Demand  Curve  Order  that  NYISO  had  “propose[d]  an  additional  locational

[installed capacity] requirement”—in other words, an LCR—“for the new capacity

zone.”    Demand  Curve  Order  at  P  3.    The  LCR  for  the  new  zone  was  therefore

plainly  at  issue  in  the  Demand  Curve  proceeding.    Utility  Petitioners,  however,

failed  to  challenge  NYISO’s  calculation  or  methodology  in  the  Demand  Curve

proceeding, either prior to FERC’s first Demand Curve Order or in their request for

rehearing. 

       And while FERC now claims—seemingly at odds with its contention that

Utility Petitioners’ cost‐causation argument would have received a hearing in the

Demand Curve proceeding—that its review of NYISO’s LCR calculation was limited

to  determining  whether  NYISO  properly  followed  its  pre‐existing  methodology

because that methodology was prescribed in NYISO’s tariff,10 the question whether
      10
       FERC claims that the only way for Utility Petitioners to raise their cost‐causation
argument would be in a proceeding challenging NYISO’s tariff under § 206 of the FPA,

                                            59
Utility  Petitioners  would  have  persuaded  FERC  to  consider  its  arguments  is

irrelevant to whether those arguments were properly raised in the Zone proceeding. 

Had Utility Petitioners raised their arguments in the Demand Curve proceeding,

and had FERC in fact refused to hear them, Utility Petitioners might well be on

stronger ground in claiming prejudice from FERC’s “slic[ing] and dic[ing].”  TC

Ravenswood, 705 F.3d at 478.  But because NYISO and FERC both made it clear well

before  the  Demand  Curve  proceeding  was  initiated  that  challenges  to  the  LCR

calculation  should  be  brought  in  that  proceeding,  Utility  Petitioners’  failure  to

present any such challenges to FERC in the first instance bars them from raising

those challenges before this Court.  See 16 U.S.C. § 825l(b).

                                       CONCLUSION

       For the foregoing reasons, we conclude that FERC adequately justified its

decision to authorize NYISO to create the Lower Hudson Valley Zone as well as its

decision not to phase in the new zone and its demand curve, notwithstanding New

York’s  transmission  upgrade  initiatives.    FERC  was  not  obligated,  in  the  orders

16 U.S.C. § 824e.  See, e.g., FirstEnergy Serv. Co. v. FERC, 758 F.3d 346, 348‐49 (D.C. Cir. 2014)
(“Section 206 empowers FERC to make a determination on existing rates and to modify
them if they are found to be ‘unjust, unreasonable, unduly discriminatory or preferential.’ 
An investigation under section 206 may arise upon complaint or on FERC’s own initiative.”
(citation omitted) (quoting 16 U.S.C. § 824e(a))).


                                               60
under review, to require NYISO to implement a process for eliminating the new

zone.  And Utility Petitioners raised their cost‐causation argument in the wrong

proceeding.  Accordingly, the petitions for review are DENIED.




                                      61